Citation Nr: 0805331	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-34 424	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from June 17, 1956 to July 1, 1956 and from July 7, 1957 to 
July 21, 1957.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 decision letter 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2005, the appellant 
appeared before the undersigned at a videoconference hearing.  
A transcript of this hearing is of record.  The case was 
before the Board in July 2006 when it was remanded for 
further development and in September 2007 when it was 
referred to the Veterans Health Administration (VHA) for an 
advisory medical opinion.

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
appellant's bilateral hearing loss was caused by noise trauma 
injury during ACDUTRA service.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
warranted.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Inasmuch as the determination below constitutes a full grant 
of the claim being addressed, there is no reason to belabor 
the impact of the VCAA on this matter, since any error in 
notice content or timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service (to include ACDUTRA).  38 U.S.C.A. §§ 101(24), 
1131.  In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

On the authorized February 2004 VA audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
70
70
LEFT
15
20
25
65
60

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.  These results conclusively show the 
appellant has bilateral hearing loss by VA standards. 

Service personnel records show that the appellant's military 
occupational specialty was AAA Weapons Crewman.  He has 
stated that he was in charge of feeding ammunition into tanks 
and that he did not wear any hearing protection.  Hence, it 
is reasonably shown that he had noise exposure during 
ACDUTRA.  

The Board finds that the balance of the evidence establishes 
that the appellant's bilateral hearing loss is related to 
noise trauma during ACDUTRA service.  An October 2007 VHA 
advisory opinion from an audiologist concludes that the 
appellant's hearing loss is consistent with a history of 
noise exposure.  The audiologist opines that "[i]t is at 
least as likely as not that the [appellant's] hearing loss is 
a result of noise exposure during his active duty military 
service."  In formulating his opinion, the audiologist noted 
he had reviewed the appellant's records and that the only 
hearing test provided to him during service was whispered 
voice testing upon entrance.  He noted that such testing is 
"not sensitive to frequency-specific hearing loss."  He 
indicated that his opinion was based on his clinical 
experience and expertise as a licensed audiologist.  

Other opinions of record support that the appellant's hearing 
loss is related to a history of noise exposure, but do not 
indicate whether it is military or post-service noise 
exposure.  Specifically, a December 2003 letter from Dr. J. 
E. S. states the appellant reported a thirty year history of 
hearing loss and that he was exposed to noise during military 
training since he served with the artillery.  A November 2005 
letter from Dr. K. E. B. notes that the appellant's hearing 
loss dates back to his time in the military working in the 
artillery without hearing protection and that "his history 
would be consistent with noise exposure as a possible 
etiology for his bilateral moderate to severe sensory neuro 
hearing loss."  

The record also contains a February 2004 VA examiner's 
opinion that noted the appellant's post-service noise 
exposure from working in a noisy factory for four years and 
as a crane operator for thirty-three years and his ACDUTRA 
noise exposure.  However, he concluded that based on his 
service and post-service noise exposure it would be "pure 
speculation as to whether or not the time he spent in service 
is the cause of his hearing loss or if it is his post service 
work history", but then opined that it could "only be 
stated that his hearing loss [is] at least as likely as not 
service connected."  This opinion is speculative and it is 
also based on an inaccurate factual basis, as the examiner 
stated the appellant was in service for 6 weeks, whereas the 
evidence of record shows that he had only two periods of 
ACDUTRA totaling four weeks.  Hence, this opinion is 
inadequate.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) 
(finding that an opinion that is based on an inaccurate 
factual premise has no probative value); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that medical 
evidence that is speculative, general, or inconclusive cannot 
be used to support a claim).

In summary, the October 2007 VHA opinion must be given the 
greatest probative weight, as it reflects claims file review 
and provides an explanation of the rationale for the opinion 
given.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
evidence supports that the appellant's current bilateral 
hearing loss was incurred during his ACDUTRA service.  The 
Board has no reason to question the expertise of the VA 
specialist.  Consequently, the Board concludes that service 
connection is warranted for the appellant's bilateral hearing 
loss. 


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In his July 2007 VA Form 9, the appellant requested a hearing 
before a Board member at a local VA office.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (pertaining specifically 
to hearings before the Board).  While the appellant has 
requested a personal appearance before the Board, he has not 
specified whether he would like a videoconference or Travel 
Board hearing.

Because the RO schedules both videoconference and Travel 
Board hearings, the case is REMANDED for the following:

The RO should first have the appellant 
clarify whether he wants a 
videoconference hearing or a Travel Board 
hearing.  Thereafter, he should be 
scheduled for a hearing pursuant to his 
clarification.  The case should then be 
processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


